313 S.W.3d 729 (2010)
STATE of Missouri, Respondent,
v.
Randy E. KOCH, Appellant.
No. WD 70442.
Missouri Court of Appeals, Western District.
June 22, 2010.
Ellen H. Flottman, Columbia, MO, for appellant.
*730 Shaun J. Mackelprang and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Randy E. Koch appeals his conviction of driving while intoxicated as a chronic offender, which is a class B felony pursuant to 577.023.5 RSMo. Koch was sentenced to twenty years imprisonment. We affirm his conviction pursuant to Rule 30.25(b).